Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Sep. 6, 2022 are acknowledged and have been fully considered.  Claims 1-11 are now pending.  Claims 1, 4, and 10 are amended; claims 5-9 are withdrawn.  Claims 1-4, 10, and 11 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejections of claims 1-4, 10, and 11 under 35 U.S.C. 112(b)/112 2nd paragraph are withdrawn in light of the claim amendments.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-4, 10, and 11 under 35 U.S.C. 103(a) over KANG and other references is maintained as discussed below.

Claim Objections (New)
A.  The claim set filed Sep. 6, 2022 is objected to because incorrect markings showing changes have been noted.  For example, claim 1 show a change from "an" to "the" in line two of the claim, but this should not be indicated as a change since the prior claim contained the word "the" at this location.  Additionally, claim 10 is marked as "Currently Amended", but no markings are shown.  These issues raise the question of what other amendments may have been made to the claims, but not shown or properly indicated.  Further, at the top of p. 1 of applicants' remarks filed 9/6/22, applicants only state that claim 1 has been amended even though claim 4 has clearly also been amended.  
Thus, the claims are not compliant with 37 C.F.R. 1.121.  See also MPEP § 714(II)(C).  Although the claims are non-compliant with 37 C.F.R. 1.121, the examiner will proceed with examination in the interest of compact prosecution and customer service.  However, applicants are cautioned to properly show (both in the claim with markings and by status identifiers) all changes made to the claims in future claim sets to avoid the potential for a submission to be held non-responsive due to an improper claim set.  
B.  Claim 1 is objected to because of the following informality: clarity and readability of the claim would be improved if line four of the claim were amended to recite "and [[the]]said carboxylic acid group".  
Appropriate correction is required.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over KANG (CN 104045718; Pub. Sep. 17, 2014; on IDS; translation previously provided) and any or all of SENTER (US 2006/0074008; Pub. Apr. 6, 2006), KRATZ (2008/0161245; Pub. Jul. 3, 2008), BRÜCKNER (Brückner, K., et al. Bioconjug. Chem. (2014), 24(4); 604-613), and/or SIMON (Simon, M., et al. Bioconjug. Chem. (2013), 24(11); 1955-1966).  
Kang discloses the use of peptide VI, having the sequence Arg-Gly-Ala-Asp-Arg-Ala-Gly-Gly-Gly-Gly-Arg-Gly-Asp (which is identical to instant SEQ ID NO: 1, elected species), for the treatment of solid tumors, and for treating/inhibiting rheumatoid arthritis (pgs. 5-8).  Kang teaches the Arg-Gly-Ala-Asp-Arg-Ala portion of the peptide inhibits angiogenesis, the Arg-Gly-Asp (RGD) portion is an important ligand for interaction with integrins (p. 6, bottom), and the Gly-Gly-Gly-Gly portion functions as a linker that increases the flexibility of the entire molecule (p. 7, top).  Kang teaches acceptable excipients (e.g., saline for injection), and teaches, inter alia, intravitreal and subcutaneous injection (p. 15; Examples 5-6, 12-13).  Kang does not teach the use of a maleimide moiety conjugated to the peptide N-termini.  However, this modification is a well-known strategy used to make peptides capable of conjugating to other molecules (e.g., antibodies, other drugs, carrier molecules, etc.), and would have been obvious to anyone of skill in this art.  
For instance, Senter discloses drug conjugates for treating cancer or autoimmune disease (title; abstract).  Senter discloses the use of the maleimidocaproyl group (elected species) as a unit which can be linked to an amino acid and a ligand ([0802]-[0804]).  The amino acid may be the N-terminal amino acid of a peptide (Scheme 10, p. 71; Scheme 12, p. 74; [1130]; Examples 1, 20-23, 27-34, 37; compounds 57-59, pgs. 97-98; claims 21, 27, 45, 46, 49, 54, 56, 63, 77, 79).  
Likewise, Kratz discloses anticancer peptide derivatives capable of binding proteins (title; abstract).  Kratz teaches a maleinimide caproic acid group (6-carbon, elected species) as the protein binding group attached to the N-terminus of the peptides ([0017], [0031], [0037], [0062], [0090], [0102]; compound 1, 3; Examples; claims 4, 5, 16, 18).  Kratz teaches that the maleinimide group provides a suitable attachment site for cysteines on the surface of proteins ([0084]).  The protein binding group allows attachment of the peptide based drugs to serum proteins for transport to a target tissue ([0002], [0006]).  
Similarly, Brückner reports peptide based tags for labeling biomolecules (title; abstract).  Brückner teaches N-terminal modification of the peptides with maleimide groups (maleimide hexanoic acid, elected species) as a means to introduce a moiety for conjugation to thiol-bearing biomolecules (abstract; p. 1071, 2nd col.; p. 1075, 2nd col.; Scheme 2).  
Similarly, Simon reports protein drug conjugates where a bioactive peptide is modified at the N-terminus with a maleimide (6-carbon, caproic acid) group for conjugation to other biomolecule modules (title; abstract; Fig. 1; p. 1963).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bioactive peptides of Kang with an N-terminal maleimide hexanoic acid group to provide a suitable site for conjugation to other biomolecules.  The prior art establishes that such groups are well-known for this purpose to couple peptides to a variety of biomolecules.  
Regarding claim 11, the instant claims are product claims, not method claims.  Thus, the phrase "wherein the medicament is administered by injection …" is only afforded patentable weight inasmuch as the medicament must be capable of being injected.  No injection step is actually required by the instant product claim.  The molecules of Kang, modified with a maleimide group, are considered to be capable of being injected, absent evidence to the contrary.  It is reiterated that Kang teaches the peptides are injectable (p. 15, top par.; Examples 5, 6, 12, 13).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Kang teaches anticancer peptides, not anti-angiogenesis peptides (response, p. 6).  
This argument is incorrect.  Kang clearly discloses the peptides as anti-angiogenesis peptides (see the Background section on pgs. 1-4; the bottom paragraph on p. 6; Example 3).  
Applicants argue that Senter teaches the maleimidocaproyl group can be linked to an amino acid AND a ligand (response, p. 6).  
Linking the maleimide group (which has been attached to a peptide) to another molecule (ligand) is the entire point of using the maleimide group in the first place.  This is, in fact, exactly what applicants use the maleimide group to do (see the SUMMARY section beginning at the bottom of p. 2 of the instant specification, where applicants state that the (maleimide) modified peptide reacts with sulfhydryl groups of albumin (a ligand)).  See also, p. 8 of the instant response.  
Applicants argue that the references teach adding maleimide to link to other large moieties, whereas the instant invention is adding maleimide only (response, p. 8).  
This argument is disingenuous, as applicants admit that the intended purpose of adding the maleimide group is to react with albumin, which is a large molecule.  See p. 8 of the instant response.  
Applicants argue that it is not predictable how modification with a maleimide would affect peptide activity (response, pgs. 6-8 and 10).  
The examiner has cited four references showing the use of the very same maleimide moiety instantly claimed in a variety of peptide models.  Deleterious effects to the biological activity of any of the bioactive peptides were not a concern in any of the cited references.  The fact that the use of maleimides as a conjugation tool is so widespread in the art (as evidenced by the citation of four references) stands as strong evidence that modifying peptides with this functional group is NOT expected to be deleterious to peptide function, and that there is a high expectation of success in using it.  In contrast, applicants have provided no evidence of widespread sentiment in the art that the use of the well-known maleimide moiety would be expected to be deleterious.  
In response to applicants' arguments against predictability of the modification, obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Indeed, a rule of law equating unpredictability to patentability, applied in this case, would mean that any new salt— including those specifically listed in the '909 patent itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing.  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that an acid addition salt of besylate would form and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).  Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Applicants argue that the claimed peptides have unexpected benefits (response, pgs. 8-9).  
First, in response to applicant's argument that certain advantages of using the peptides have been recognized, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Second, it is known in the art that linkage to albumin results in advantages in the pharmacokinetic (PK) parameters of drugs.  For example, see US 7,144,854 to BRIDON, which teaches maleimide-modified anti-angiogenic peptides form a conjugate with blood proteins (albumins), have increased half-lives, and are peptidase stabilized.  Bridon is cited solely in response to applicants' arguments to show that the properties proffered by applicants are not an unexpected effect.  Third, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  Finally, applicants have not compared the claimed invention to the closest prior art as required by MPEP § 716.02(e).  

Summary/Conclusion
Claims 1-4, 10, and 11 are objected to; claims 1-4, 10, and 11 are rejected.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658